Citation Nr: 0805403	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for scar, 
residual of shell fragment wound of the left thigh with 
retained foreign body.

2.  Entitlement to a 10 percent disability rating based upon 
multiple, noncompensable, service-connected disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

6.  Entitlement to service connection for an eye disorder, 
including refractive errors of hyperopia and presbyopia and 
age-related macular degeneration.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for arthritis of the 
ankles, knees, shoulders and left elbow.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966, from October 1967 to August 1972, and from January 1973 
to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.
 
As indicated below, the Board has reopened the veteran's 
claims seeking entitlement to service connection for 
hypertension and for a right elbow disorder.  These 


reopened claims, as well as the veteran claims seeking an 
increased disability rating for scar, residual of shell 
fragment wound of the left thigh; entitlement to a 10 percent 
disability rating based upon multiple, noncompensable, 
service-connected disabilities; service connection for a low 
back disorder; and service connection for arthritis of the 
ankles, knees, shoulders and left elbow, are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.

During the course of this appeal, the veteran raised 
additional issues of service connection for a ganglion cyst, 
left wrist (October 2006) and for right hand Dupuytren's 
contracture (July 2007).  These issues have not been 
developed for appellate review, and are therefore referred to 
the RO for appropriate disposition.


FINDINGS OF FACT

1.  In July 1986, the RO issued a decision which denied 
service connection for hypertension and for a right elbow 
disorder.  Although provided notice of this decision that 
same month, the veteran did not perfect an appeal thereof.

2.  Evidence received since the RO's July 1986 decision 
includes some evidence which is new and material, and raises 
a reasonable possibility of substantiating the claims for 
service connection for hypertension and for a right elbow 
disorder.  

3.  In October 2006, prior to the promulgation of a decision 
by the Board, the veteran withdrew his appeal of the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

4.  In November 2007, prior to the promulgation of a decision 
by the Board, the veteran withdrew his appeal of the issue of 
service connection for an eye disorder, 


including refractive errors of hyperopia and presbyopia and 
age-related macular degeneration.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(c) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right elbow disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2007).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a right hip disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of service connection for an eye 
disorder, including refractive errors of hyperopia and 
presbyopia and age-related macular degeneration, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's attempt to reopen his claims 
for entitlement to service connection for hypertension and 
for a right elbow disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, 


an RO letter, dated in July 2003, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The RO's July 2003 
letter also requested that the veteran provide any evidence 
in his possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  In fact, as 
shown below, he did present evidence necessary to reopen his 
claims for service connection for hypertension, right hip and 
right elbow disorders.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Moreover, in light of the Board's decision herein to 
reopen the veteran's claims for service connection, any error 
in notification is considered to be harmless.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's VA 
medical treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, as indicated below, the Board is remanding this 
matter for additional evidentiary development to take place 
prior to considering the veteran's reopened claims herein de 
novo on the merits.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such 


failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A.  Hypertension and Right Elbow Disorder

Historically, the veteran served on active duty in the Army 
from July 1963 to July 1966, from October 1967 to August 
1972, and from January 1973 to March 1985.

Following his discharge from the service, the veteran filed 
his initial claim seeking service connection, in pertinent 
part, for hypertension and for a right elbow disorder in 
January 1986.

In July 1986, the RO issued a decision which denied service 
connection for hypertension and for a right elbow disorder.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof, and it became 
final.  38 U.S.C.A. § 7105.  

At the time of the RO's decision, the veteran's service 
medical records were incomplete.  Specifically, the available 
service medical records were all dated during the veteran's 
final period of service, and even those records did not 
appear to be complete.  A response from the National 
Personnel Records Center (NPRC), dated in May 1986, noted 
that no additional medical records were found on file.  The 
Board notes, however, that the underlying request to NPRC for 
these records failed to accurately list the veteran's periods 
of active duty service.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In support of his present attempt to reopen his claims 
herein, the veteran has submitted additional service medical 
records which were not part of the record before the RO at 
the time of its July 1986 decision.  Regarding new and 
material evidence, 38 C.F.R. § 3.156(c) provides that, "if 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim."  A review of the 
newly submitted service medical records revealed that they 
are relevant to the veteran's claims for service connection 
for hypertension and for a right elbow disorder.  
Accordingly, pursuant to 38 C.F.R. § 3.156(c), new and 
material evidence has been submitted, and the claims for 
service connection for hypertension and for a right elbow 
disorder must be reopened.

The reopening of these claims does not mean that service 
connection for hypertension and for a right elbow disorder is 
granted.  Rather, the merits of the claims for service 
connection will have to be further reviewed by the RO after 
it develops additional evidence, as set forth in the below 
remand.

B. Eye Disorder and Right Hip Disorder

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a statement, submitted in October 2006, the veteran 
indicated that he was not seeking service connection for a 
right hip disability.  He stated that his right hip condition 
was not related to his military service, and that this 
condition concerned workers compensation issue related to his 
post service employment.  Thus, the veteran has effectively 
withdrawn his appeal of the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right hip disorder.  Accordingly, 
this issue is no longer in appellate status.

At his November 2007 hearing before the Board, the veteran 
testified that he wished to withdraw his appeal regarding the 
issue of service connection for an eye disorder, including 
refractive errors of hyperopia and presbyopia and age-related 
macular degeneration.  38 U.S.C.A. § 7105(d)(5); see 38 
C.F.R. § 20.204(b).  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issues on appeal relating to his right hip and eye disorders 
and there effectively remains no allegation of errors of fact 
or law for appellate consideration.  As such, the Board does 
not have jurisdiction to review the appeal as to these 
issues.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for hypertension, the claim is 
reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for a right elbow disorder, the 
claim is reopened.

The appeal as to the issue of whether new and material 
evidence having been submitted to reopen the claim of service 
connection for a right hip disorder is dismissed. 

The appeal as to the issue of service connection for an eye 
disorder, including refractive errors of hyperopia and 
presbyopia and age-related macular degeneration, is 
dismissed. 

 
REMAND

As noted above, the Board has reopened the veteran's claims 
seeking service connection for hypertension, a right hip 
disorder and a right elbow disorder.  
The veteran is also seeking service connection for a low back 
disorder and arthritis of the ankles, knees, shoulders and 
left elbow.  Finally, he is claiming a compensable disability 
rating for his service-connected scar, residual of shell 
fragment wound of the left thigh with retained foreign body; 
and entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities.

On a procedural note, the Board notes that the veteran's 
claim seeking service connection for bilateral ankle and knee 
disorders arises from his original claim for that condition.  
Specifically, the RO issued a rating decision which denied 
the veteran's original claim for these conditions in a May 
2000 rating decision.  Thereafter, the RO readjudicated the 
veteran's claim based upon the passage of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Accordingly, in 
February 2002, the RO issued a rating decision that denied 
the veteran's claim seeking service connection for bilateral 
ankle and knee disorders.  In December 2002, the veteran 
filed a statement indicated that he would like to be re-
evaluated on his claim concerning, in pertinent part, his 
ankles and knees.  The Board finds this to be a timely notice 
of 


disagreement with the RO's February 2002 decision, and 
therefore the RO should consider this issue as an appeal of 
the veteran's initial denial of service connection for this 
condition.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

As for his claims seeking entitlement to service connection, 
the Board finds that the RO should make an attempt to locate 
the veteran's missing service medical records.  The last 
request to the National Personnel Records Center (NPRC) was 
made by the RO in May 1986.  That request failed to 
accurately identify all of the veteran's periods of active 
duty service.  More importantly, during the course of this 
appeal, the veteran submitted additional service medical 
records, not currently in the record, which he reportedly 
received from NPRC.  Thus, additional records appear to be 
available from NPRC.

VA has a heightened duty to assist a veteran in developing 
his claims when his records have been lost or destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Accordingly, given the passage of 
time since the last request, as well as the indication that 
additional service medical records are available, the RO 
should attempt to locate any additional service medical 
records which may available in this matter.

In support of his claim seeking service connection for 
hypertension, the veteran's representative has persuasively 
argued that a VA examination is necessary to ascertain the 
etiology of the veteran's current hypertension.  
Specifically, the veteran is currently shown to have 
hypertension and the record reflects some inflated blood 
pressure readings during his military service, without an 
actual diagnosis of hypertension.  The veteran's 
representative also points out that the veteran's prior VA 
examination addressing this matter, performed in February 


1986, was conducted without the benefit of the veteran's 
service medical records.  Accordingly, the veteran should be 
provided with the appropriate examination for the purpose of 
obtaining a medical opinion as to whether his current 
hypertension is related to his military service.

As for his claim for a compensable disability rating for 
scar, residual of shell fragment wound of the left thigh with 
retained foreign body, the Board finds that additional 
development is necessary before this claim can be properly 
adjudicated.  At the hearing before the Board, the veteran 
testified that this condition has significantly worsened 
since his last VA examination of the skin conducted in July 
2003.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Specifically, he reported that this 
condition is manifested by frequent numbness and pain in his 
left thigh area, and that it is also manifested by occasional 
weakness in his left leg.  In addition, the veteran testified 
that he had recently sought treatment for this condition in 
the emergency room at the Ireland Army Hospital at Fort Knox, 
Kentucky, records of which are not in the claims folder.  
Under these circumstances, the Board finds that the RO should 
attempt to obtain updated treatment records relating to this 
condition, and schedule a VA new examination to ascertain the 
severity of it.

The issue of entitlement to a 10 percent disability rating 
based on multiple, noncompensable, service-connected 
disabilities, is inextricably intertwined with the issues 
being developed herein because adjudication of these issues 
may affect the merits and outcome of an adjudication of the 
issue.  Parker v. Brown, 7 Vet. App. 116 (1994) (finding that 
a claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).

Accordingly, the case is remanded for the following actions:

1. The RO must take proper action to 
contact the National Personnel Records 
Center (NPRC) to ensure that all 
available service medical records have 
been associated with the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must advise the veteran that 
he can submit alternate evidence to 
support his contentions that service 
connection is warranted for the various 
conditions claimed herein.  This evidence 
may take the following forms; however, 
the veteran may submit any other evidence 
he finds appropriate: statements from 
service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.

3.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for any of 
the conditions on appeal during the 
course of this appeal (since September 
2003).  Regardless of his response, the 
RO must attempt to obtain updated 
treatment records of the veteran since 
September 2003 


from the Ireland Army Community Hospital, 
Fort Knox, Kentucky.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

4. The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed hypertension is related to the 
veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

5.  The veteran must be afforded the 
appropriate VA examination to determine 
the severity of service-connected scar, 
residual of shell fragment wound of the 
left thigh.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner 


must describe in detail the veteran's 
scar, residuals of shell fragment wound 
of the left thigh with retained foreign 
body, to include noting whether it is 
deep, i.e. associated with underlying 
soft tissue, or superficial, i.e. not 
associated with underlying soft tissue; 
unstable such that there is frequent loss 
of skin covering the scar; and/or is 
painful upon examination.  The size 
(width and length) of the scar must be 
measured.  The examiner must state 
whether this condition results in any 
limitation of motion or function.  The 
examiner must also indicate whether this 
condition results in any neurological 
deficits.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions. 

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

7.  Thereafter, the RO must review the 
veteran's claims for service connection 
for hypertension and for a right elbow 
disorder on a de novo basis.  The RO must 
also 


readjudicate the veteran's claims for an 
increased rating for scar, residual of 
shell fragment wound of the left thigh 
with retained foreign body; entitlement 
to a 10 percent disability rating based 
on multiple, noncompensable, service-
connected disabilities; service 
connection for a low back disorder; and 
service connection for arthritis of the 
ankles, knees, shoulders, and left elbow.  
If any claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


